Case: 13-50359      Document: 00512553820         Page: 1    Date Filed: 03/07/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 13-50359                                 FILED
                                  Summary Calendar                           March 7, 2014
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUAN LUNA REYES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:11-CR-1974-3


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Juan Luna Reyes appeals his conviction for aiding and abetting the
knowing exportation or attempted exportation of ammunition from the United
States, in violation of 18 U.S.C. §§ 554(a), 2. He alleges two points of error in
connection with the district court’s jury charge. First, he contends that the
court erroneously instructed the jury that the Government had to prove that
he knowingly exported ammunition in violation of the law but need not prove


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50359     Document: 00512553820     Page: 2   Date Filed: 03/07/2014


                                  No. 13-50359

that he knew the specific law violated. Reyes urges that a violation of § 554(a)
is a specific intent crime and that the court thus should have instructed the
jury that, in order to find him guilty, it must find that he violated the Arms
Export Control Act or Customs Regulations with the specific intent to violate
the law.
      This court reviews a jury instruction for abuse of discretion, affording
substantial latitude to the district court in describing the law to the jury.
United States v. Santos, 589 F.3d 759, 764 (5th Cir. 2009). A district court
generally does not err by giving a charge that tracks this circuit’s pattern jury
instructions and that is a proper statement of the law. See United States v.
Whitfield, 590 F.3d 325, 354 (5th Cir. 2009). As Reyes concedes, the instruction
given in his case closely mirrors this court’s pattern jury instructions. See 5th
Cir. Pattern Crim. Jury Instr. 2.31. Further, the district court’s instructions
were a correct statement of the law. See United States v. Bernardino, 444
F. App’x 73 (5th Cir. 2011) (stating that, to establish an offense under § 554(a),
the Government is required to prove only that the defendant knew he was
dealing with ammunition that was intended for export and that the
exportation was illegal); see also 5th Cir. R. 47.5.4; Ballard v. Burton, 444 F.3d
391, 401 & n.7 (5th Cir. 2006). Consequently, Reyes has failed to demonstrate
any error on the district court’s part. See Whitfield, 590 F.3d at 354.
      By his second point of error, Reyes challenges the district court’s
inclusion of a deliberate-indifference instruction in its charge. He contends
that the instruction was unwarranted on the facts of his case.
      Any error in giving a deliberate indifference instruction is subject to
harmless-error review. United States v. Nguyen, 493 F.3d 613, 619 (5th Cir.
2007). The error is harmless where substantial evidence of the defendant’s




                                        2
    Case: 13-50359   Document: 00512553820     Page: 3   Date Filed: 03/07/2014


                                No. 13-50359

actual knowledge is presented. United States v. McElwee, 646 F.3d 328, 341
(5th Cir. 2011).
      This court need not decide whether the deliberate-indifference
instruction was appropriate in this case because any error in giving the
instruction was harmless. The Government presented substantial evidence of
Reyes’s actual knowledge, including his codefendant’s testimony establishing
that he hired Reyes to illegally smuggle ammunition from the United States to
Mexico for the Zeta Cartel, that Reyes had done so before and offered to do it
again, and that Reyes knew that he had placed groceries in the trunk in an
attempt to hide the speaker box where the ammunition was hidden; the
Government also presented evidence of Reyes’s own admission to agents both
that he knew he was carrying something illegal and his ultimate admission
that he knew he was carrying ammunition in the car he was driving. See
McElwee, 646 F.3d at 341.
      Reyes’s arguments are without merit. Accordingly, the district court’s
judgment is AFFIRMED.




                                      3